Citation Nr: 1706264	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In October 2012, the Veteran presented testimony in a videoconference hearing before the undersigned. 

Although this claim was previously denied in a December 2012 Board decision, the United States Court of Appeals for Veterans Claims (Court) remanded the matter for additional development in July 2013.  In August 2014 and March 2016, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension.

2.  The Veteran was exposed to herbicide agents, including Agent Orange, during service in Vietnam.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hypertension was incurred in or is otherwise etiologically related to service, including in-service exposure to herbicide agents, nor proximately due to or chronically aggravated by his service-connected generalized anxiety disorder. 



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran.  In a June 2008 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified additional records to be obtained.  Further, the Veteran underwent VA hypertension examinations in March 2015 and April 2016, and an addendum opinion was obtained in October 2016.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in October 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) during which the Veteran presented oral arguments in support of his claim.  Per the provisions of 38 C.F.R. 
§ 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Further, the VLJ solicited information as to any potentially outstanding evidence.  Neither the Veteran nor his attorney has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

As noted above, this case was most recently remanded by the Board in March 2016 to allow for additional development.  At that time, the RO was instructed to schedule the Veteran for a new VA examination to assess the nature and etiology of the claimed disability; to readjudicate the matter on appeal; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, a VA hypertension Disability Benefits Questionnaire was completed in April 2016, and clarification of the examiner's opinions was provided in October 2016.  A subsequent SSOC was issued in October 2016, and the claim has since been returned to the Board for readjudication.  As such, the Board finds that there has been substantial compliance with its March 2016 remand directives. 

In sum, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected generalized anxiety disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Further, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  Upon VA examination, the Veteran was diagnosed with hypertension in March 2015.  Said diagnosis is supported by the additional evidence of record, including VA and private treatment records which indicate ongoing treatment for hypertension during the rating period on appeal.  Accordingly, the Board finds that the first Shedden element has been met. 

Further, the Board finds that the Veteran was exposed to herbicide agents during military service in Vietnam.  In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the Veteran's service personnel records confirm his presence in Vietnam during service.  Although the Veteran's exact tour dates are unknown, available service personnel records indicate that the Veteran was present in Vietnam from approximately December 1970 to March 1971.  Further, the Veteran's Department of Defense Form 214 (DD214) notes the Veteran's receipt of the Vietnam Campaign Medal.  Thus in the absence of evidence to the contrary, the Board finds that the Veteran was exposed to herbicide agents, including Agent Orange, during military service.  Accordingly, the second Shedden element has been met.

Such a finding triggers an analysis into the application of presumptive service connection in this case.  To that end, if a veteran was exposed to Agent Orange during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  However, hypertension is not among the diseases presumptively linked to herbicide exposure.

Nevertheless, hypertension does qualify as one such chronic disease for which presumptive service connection may be available per the provisions of 38 C.F.R. 
§ 3.307(a)(3), 3.309(a) (2016).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such a case, presumptive service connection is available if the disease came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 C.F.R. § 3.309(a) (2016).  However, the evidence of record does not support such a conclusion.  Instead, during the October 2012 videoconference hearing, the Veteran testified that he first became aware of his high blood pressure in approximately 1983 or 1984.  Even so, private treatment records do not indicate treatment for this condition until 2002.  Additionally, during the March 2015 VA examination, the Veteran reported treatment for hypertension dating back approximately five to six years.  Thus in the absence of evidence indicating that the Veteran's hypertension onset within one year of his separation from service, presumptive service connection is not available for this claim.  

However, the Veteran has proffered two additional theories of entitlement that necessitate the Board's consideration.  First, the Veteran contends that a direct causal nexus exists between his hypertension and service, to include exposure to 
herbicides therein.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (holding that regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Second, the Veteran contends that his hypertension was caused or aggravated by his service-connected anxiety disorder.  In this regard, the Board notes that there is no dispute that the Veteran is service-connected for generalized anxiety disorder. 

In making a determination, the Board is aided by two nexus opinions of record. First, the March 2015 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his military service, or aggravated by his service-connected anxiety disorder.  In doing so, the examiner noted that essential (or idiopathic) hypertension accounts for 95 percent of all cases of hypertension, and that by definition, there is no known cause.  Additionally, the Veteran did not present medical records indicating a diagnosis of hypertension until 1992, such that this lack of direct evidence made it impossible for the examiner to state with any degree of certainty that the Veteran's hypertension was caused by his military service, to include herbicide exposure.  Further, the examiner noted no direct evidence of record to associate the Veteran's hypertension with his anxiety disorder. Instead, many factors can make one's blood pressure rise, including chronic pain, continued opiate use, and stress.  All such factors were present when the Veteran's hypertension first onset, including stress caused by the Veteran's chronic back pain and his wife's chronic illness.  The examiner additionally noted the Veteran's reports of non-compliance with his anti-hypertensives throughout the years, which prevented the examiner from stating what effect the above factors may have had on the Veteran's blood pressure recordings over the years. 

A similar opinion was asserted in an April 2016 VA addendum opinion, wherein the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service event or illness.  Here, the examiner cited to a body of academic articles to demonstrate that Agent Orange exposure is not linked with the development of hypertension, and that no clear link exists between anxiety and long-term hypertension.  The examiner also engaged a review of the Veteran's medical history, and noted that the Veteran was not on any serotonin-norepinephrine reuptake inhibitors (SNRIs) that may increase his blood pressure. Further, the examiner found no evidence of hypertension in the Veteran's service treatment records (STRs), to include his entrance examination.  Additional rationale was provided in October 2016, whereupon the VA examiner referenced that the Veteran did not demonstrate any elevated blood pressures during active duty, or receive a diagnosis of high blood pressure during service. 

Upon review of the above, the Board affords significant probative value to the March 2015 and April 2016 examiners' opinions.  Taken in conjunction, the examiners asserted definitive nexus opinions that engage the full scope of entitlement theories as presented by the Veteran.  Said opinions are derived from a complete assessment of the Veteran's medical history as supported by relevant medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  As such, the Board assigns significant probative value to the VA examiners' opinions.

In contrast, the only positive nexus opinion of record is that asserted by the Veteran. The Board acknowledges that a veteran is competent to report symptoms observed through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board defers to the medical opinions of record in reaching a nexus determination. 

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's hypertension and military service, to include as due to herbicide exposure, and/or secondary to service-connected generalized anxiety disorder. 

Briefly, the Board will address its prior March 2016 decision, wherein this claim was remanded for a VA opinion as to whether the Veteran's hypertension clearly and unmistakably existed prior to service.  In such an instance, a medical opinion would also have been required to address whether the Veteran's disability was aggravated beyond its natural progression by military service.  38 U.S.C.A. § 1111 (West 2014).  However, in the October 2016 supplemental opinion provided by the April 2016 VA examiner, it was asserted that review of the Veteran's STRs do not reveal hypertension prior to service, such that the Veteran's hypertension was not aggravated beyond its natural progression by military service.  The additional evidence of record tends to support this contention, as the earliest reported instance of hypertension, by the Veteran's own testimony is in 1983, which is 12 years after service discharge.  As such, service connection based upon the theory of aggravation does not apply to this claim. 

Finally, the Board will also address the content of a November 2016 statement from the Veteran's representative.  In said letter, the Veteran's representative contends that the April 2016 VA examination and supplemental October 2016 opinion are inadequate for rating purposes.  First, the representative alleges that the VA  examiner required "clear" and "conclusive" evidence to establish service connection in this case, where the law requires only that it is at least as likely as not that a nexus between the Veteran's disability and service exists.  Second, the representative alleges that the examiner disregarded certain medical evidence in asserting that Agent Orange exposure is not linked with the development of hypertension.

The Board does not find the representative's arguments to be so compelling as to override the adequacy of the examiner's opinions.  First, the standard enunciated by the examiner, that the claimed condition was less likely than not incurred in or caused by military service, clearly comports with VA standards.  Said opinion was based upon the examiner's review of relevant medical literature, which demonstrated an insufficient link upon which to assert a finding of service connection in this case.  Second, the Board notes that the examiner undertook an "extensive evidence review of the records . . . [including] literature," and cited to a sampling of literature in support of the opinions provided.  That the examiner did not specifically cite to the articles noted by the Veteran's representative, or list every source consulted by way of rationale, does not merit the dismissal of the opinion as inadequate. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107  (2016).  Accordingly, the Veteran's claim for entitlement to service connection for hypertension is denied.

ORDER

Service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected generalized anxiety disorder is denied.


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


